Matter of Sadiaus A. (Shanequa A.) (2021 NY Slip Op 05228)





Matter of Sadiaus A. (Shanequa A.)


2021 NY Slip Op 05228


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ.


772 CAF 20-01143

[*1]IN THE MATTER OF SADIAUS A., ALSO KNOWN AS SADIAUS Y. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; SHANEQUA A., RESPONDENT-APPELLANT.


THE SAGE LAW FIRM GROUP PLLC, BUFFALO (KATHRYN FRIEDMAN OF COUNSEL), FOR RESPONDENT-APPELLANT. 
JOHN P. BRINGEWATT, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF COUNSEL), FOR PETITIONER-RESPONDENT.
BRYAN S. OATHOUT, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Monroe County (James A. Vazzana, J.), entered July 28, 2020 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, granted the application for removal of the subject child. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 1 and 2, 2021,
It is hereby ED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court